
	
		I
		111th CONGRESS
		1st Session
		H. R. 78
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize additional appropriations for the Federal
		  Bureau of Investigation to enhance its ability to more effectively stop
		  mortgage fraud, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Mortgage Fraud Act.
		2.Authorization of
			 appropriationsFor fiscal
			 years 2009, 2010, 2011, 2012, and 2013, there are authorized to be appropriated
			 to the Attorney General a total of—
			(1)$31,250,000 to
			 support the employment of 30 additional agents of the Federal Bureau of
			 Investigation and 2 additional dedicated prosecutors at the Department of
			 Justice to coordinate prosecution of mortgage fraud efforts with the offices of
			 the United States Attorneys; and
			(2)$750,000 to support the operations of
			 interagency task forces of the Federal Bureau of Investigation in the areas
			 with the 15 highest concentrations of mortgage fraud.
			
